Proceeding pursuant to CPLR article 78 to review two determinations of the respondent Samuel. J. Rozzi, the Commissioner of Police of the Nassau County Police Department, both dated January 12, 1988, which, after a hearing, found the petitioner guilty of violating certain rules and regulations of the Nassau County Police Department and imposed penalties.
Adjudged that the determinations are confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner was found guilty of violating certain rules and regulations with respect to sick leave on two separate occasions. With respect to the first charge, the petitioner was fined 10 days’ pay and with respect to the second charge, the petitioner was fined 5 days’ pay.
We find no merit to the petitioner’s claim that the determinations were made in violation of his right to due process because the rules he was charged with violating were allegedly vague.
Further, the penalties imposed were not so disproportionate to the offenses as to shock one’s sense of fairness (see, Matter *672of Pell v Board of Educ., 34 NY2d 222). Thompson, J. P., Lawrence, Rubin and Balletta, JJ., concur.